Citation Nr: 0933176	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-32 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 
percent for service connection for intradermal nevi and 
dermatofibroma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to 
October 1981 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.  In May 2009, the Veteran testified 
at a videoconference Board Hearing before the undersigned.  
A transcript of that hearing is of record.  In July 2008, 
the Board received photographic evidence along with a 
written waiver of RO consideration from the Veteran and her 
representative.

The Board notes that at the May 2009 hearing, the Veteran 
asserted that she developed depression due to her 
intradermal nevi and dermatofibroma disability.  The Board 
finds this testimony acts as an informal claim for 
depression secondary to the service-connected intradermal 
nevi and dermatofibroma disability and refers it to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the May 2009 videoconference hearing, the Veteran 
testified that her skin disability "seems to be much 
worse" in the summer months or when it is hot and that she 
gets "terrible flare-ups" in the summer.  She further 
stated that her condition had "gotten much worse" since 
her May 2008 VA examination.  In support of her claim, the 
Veteran also submitted, in July 2008, photographs which 
show blemishes and/or disfigurements on large parts of her 
body.

In this regard, the Board notes that 38 U.S.C.A. § 5103A(d) 
(West 2002) requires that VA provide a medical examination 
or, obtain a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim.  
Moreover, the Board notes that when evidence reflects that 
a disability has a history of remission and recurrence, the 
duty to assist requires that any examination be given 
during an active stage of the condition.  Ardison v. Brown, 
6 Vet. App. 405 (1994).  Furthermore, the Board notes that 
the Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997),

Therefore, based upon the Veteran's averments regarding a 
worsening of her disability since her last VA examination 
and the photographs which appear to depict a recent flare-
up of her skin disorder not seen at the time of her earlier 
July 2007 and May 2008 VA examinations, the Board finds a 
remand for a new examination is warranted. 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The AMC/RO should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded a 
dermatological examination during a 
summer month or a period of flare-up, 
if possible.  The claims folders are to 
be provided to the examiner for review 
in conjunction with the examination.  
All indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the post-2002 and pre-
October 2008 AMIE worksheet for rating 
intradermal nevi and dermatofibroma 
under 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (dermatitis or eczema) 
(2008), the examiner is to thereafter 
provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of her 
intradermal nevi and dermatofibroma.  
In addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should provide 
an opinion as to the following:

Is it as likely as not that the 
disorder covers 20 to 40 percent 
of her entire body or 20 to 40 
percent of exposed areas affected?

Is it as likely as not that the 
disorder covers more than 40 
percent of her entire body or more 
than 40 percent of exposed areas 
affected?

Is it as likely as not that the 
disorder required systemic therapy 
such as the use of corticosteroids 
or other immunosuppressive drugs 
for a total duration of six weeks 
or more in any of the 12-month 
periods since February 7, 2005? 

Is it as likely as not that the 
disorder required constant or near 
constant therapy such as the use 
corticosteroids or other 
immunosuppressive drugs in any of 
the 12-month periods since 
February 7, 2005? 

The physician is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

2.  The RO/AMC should provide the 
Veteran with updated Veterans Claims 
Assistance Act of 2000 notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2008).

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
whether "staged" ratings are 
appropriate.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  If any 
benefit sought on appeal remains 
denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence received since 
the August 2008 statement of the case 
including the evidence filed with the 
Board in July 2009, and any evidence 
not received, and all applicable laws 
and regulations considered pertinent to 
the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

